 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RONNIE R. GOVEA,                                     No. 2:15-cv-2545 DB P
12                          Plaintiff,
13              v.                                         ORDER
14    ROBERT W. FOX, et al.,
15                          Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights action

18   under 42 U.S.C. § 1983. Plaintiff claims defendants failed to provide him with adequate medical

19   treatment in violation of the Eighth Amendment.

20          By order dated May 29, 2019, the court referred this action to its Post-Screening ADR

21   (Alternative Dispute Resolution) Project and stayed this action for 120 days. (ECF No. 26.) The

22   parties were instructed that no pleadings or other documents were to be filed during the stay. (Id.)

23   After imposition of the stay, defendant Fox filed a motion to dismiss. (ECF No. 30.) Because

24   this action is temporarily stayed, the court will deny without prejudice defendant Fox’s motion to

25   dismiss. Defendant may refile the motion if this action is not resolved during the settlement

26   conference.

27   ////

28   ////
                                                          1
 1        Accordingly, IT IS HEREBY ORDERED that defendant Fox’s motion to dismiss (ECF No.

 2   30) is denied without prejudice to its renewal after the stay is lifted.

 3   Dated: July 2, 2019

 4

 5

 6

 7

 8

 9

10

11
     DLB:12
12   DLB:1/Orders/prisoner-civil rights/gove2545.mtd.stay

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                            2
